COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ANNETTE BURRUS,                              §
                                                              No. 08-14-00265-CV
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                          346th Judicial District Court
 DAVID REYES AND SONIA                        §
 VALENZUELA,                                                of El Paso County, Texas
                                              §
                           Appellee’s.                      (TC# 2012-DCV03532)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s second request for an extension of time within

which to file the Reporter’s Record until February 12, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Jason P. Mestas, Court Reporter for the 346th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before February 12, 2015.

       IT IS SO ORDERED this 20th day of January, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.